Title: From George Washington to Major General Philip Schuyler, 3 May 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York May 3d 1776.

I received Your Favor of the 27th Ulto Yesterday Evening with Its several Enclosures, & in Part Answer thereto refer You to mine of the 29th which probably will have come to Hand e’re now, But lest any Accident has prevented It, I will again inform You that in Obedience to an Order of Congress I have detached six more Regiments under General Sullivan in Addition to those with General Thompson, to reinforce our Army in Canada, All of which except a few Companies are embarked, And as the Situation of our Affairs in that Quarter is not so promissing as we cou’d wish, & an Early Arrival of them may be of the most infinite Advantage to Us, I shall repeat my Request & in full Confidence [trust] that You will do Every Thing in Your Power to hasten their March. I have sent forward 60 Barrels of Powder, which is all that can be spared from hence at this Time, which I hope will arrive safe. The Commissary I have been importunate with, He tells Me Eight hundred Barrels of Pork are gone to Albany & that he Every Day expects a further Quantity from Connecticut which he will order to You as soon as It comes, without stopping here. You will also receive three Boxes

of Money said to Contain 300,000 Dollars, which from My Letter from Congress, accompanying It, are for Canada, Yours probably will be more particular, But I should think My Dear Sir, If the whole will not be more than sufficient to pay the Troops & the Claims there, Tho’ some of It might be Intended for You, That It will be adviseable to send It forward, You will have It in Your Power to get a further Supply before long, to satisfye Your Engagements, those in Canada, Either with our Men, or Others, Shou’d not remain unpaid at this Critical & Interresting Period. You however will be better able to Judge of what should be done in this Instance than I possibly can. With Respect to your Military Chest when replenished, I see no Impropriety in your giving Warrants as usual, It seems to be Necessary & of Consequence must have my Approbation.
The Quarter Master has forwarded a Parcel of Intrenching Tools & other Necessaries, with about 500 Tents, the latter to be equally & properly distributed amongst this last Detachmt No more can be had at this Time.
You will also receive the Chain General Lee ordered, which I think should be sent to & fixed at the Place It is designed for with all possible Expedition; It may be of Great service & Benefit.
In Respect of Sailors to Cruize & pass in the Lakes, on the 24th Ulto I gave a Warrant to a Captn Jacobus Wynthrop for 276⅔ Dollars for a Months Advance Pay for himself Officers & Men, who are engaged in that Service; Of this I then advised You & of their different Pay, that You might take an Account of It & know what they are to receive in future.
I am exceedingly Sorry, You should have been so indisposed I had hoped that You would get perfectly restored, so as Not only to see the End of this Campaign, but Your Great Labour & unwearied Assiduity in the Cause of Your Country crowned with Success & the Blessings of Freedom. You have my Most fervent Wishes for It.
I have just received an Arrangement of the Companies allotted by the Committee of Safety to Colos. Wynkoop & Clinton, for their Regiments, a Copy of which You have inclosed, By which You will see they are diff[er]ently arranged from What You expected or I knew; I have therefore Countermanded an Order which was issued to Colo. Wynkoop before, & directed

him (the Companies at Albany being in his Regiment) to repair Immediately to You for such Directions & Orders respecting his Regiment as You may Judge Necessary to give, This You will employ at the Posts You Mention, & for the Communication, I can spare no more from hence, the ten Regiments already detached having weak[en]ed Us here too much. The four Companies of Colo: Clinton’s Regimt at the Highland Fortifications I intend shall remain there for Carrying on & Garrisoning those Works & which will be joined by Another, Those on Long Island will be kept there. I am, Dr Sir, with sentiments of Great Regard Your Most Obedt Servt

Go: Washington

